        Case 9:10-cr-00052-DWM Document 86 Filed 07/20/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



UNITED STATES OF AMERICA,                           CR 10-52-M-DWM

                     Plaintiff,

 vs.                                                      ORDER

BRANDON LEE MAIN,

                      Defendant.



       The defendant having moved unopposed for a case refeiTal,

       IT IS ORDERED that this case is referred to Chief District Court Judge

Brian M. Morris for final revocation proceedings.

       DATED this^day of July, 2021.




                                      Donald W      olloy, District Judge
                                      United States District Court
